

116 S4852 IS: To authorize the Secretary of Veterans Affairs to transfer certain coronavirus aid and relief funds to various accounts of the Department of Veterans Affairs, and for other purposes.
U.S. Senate
2020-10-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4852IN THE SENATE OF THE UNITED STATESOctober 23 (legislative day, October 19), 2020Ms. McSally introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to transfer certain coronavirus aid and relief funds to various accounts of the Department of Veterans Affairs, and for other purposes.1.Authority to transfer certain unobligated balances to certain accounts of the Department of Veterans Affairs(a)In generalSubject to subsection (b), of the unobligated balances available to the Department of Veterans Affairs from title X of division B of the Coronavirus Aid, Relief, and Economic Security Act (Public Law 116–136) for Veterans Health Administration, Medical Services, the Secretary of Veterans Affairs may transfer amounts to the following accounts in the amounts specified:(1)General Operating Expenses, Veterans Benefits Administration, up to $198,000,000.(2)Departmental Administration, Information Technology Systems, up to $45,000,000.(b)Requirements(1)EducationAmounts transferred under subsection (a) shall be used to prevent, prepare for, and respond to coronavirus, domestically or internationally, to improve the education systems of the Veterans Benefits Administration, including—(A)implementation of changes to programs and activities under chapters 30 through 36 of title 38, United States Code, that are carried out pursuant to the Harry W. Colmery Veterans Educational Assistance Act of 2017 (Public Law 115–48);(B)carrying out Public Law 116–128; and(C)carrying out the Student Veteran Coronavirus Response Act of 2020 (Public Law 116–140).(2)Information technology systems developmentThat funds transferred to Departmental Administration, Information Technology Systems pursuant to subsection (a) shall be transferred to the information technology systems development subaccount.(3)Supplement, not supplantAmounts transferred to accounts under subsection (a) shall be in addition to any other amounts made available for the purposes for which amounts have been appropriated to such accounts.(c)Emergency designationThat the amounts transferred under subsection (a) that were previously designated by the Congress as an emergency requirement pursuant to the Balanced Budget and Emergency Deficit Control Act of 1985 are designated by the Congress as an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985